[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff has moved for summary judgment in this foreclosure action claiming there is no genuine issue of material fact. The defendant claims its special defenses raise a genuine issue of material fact which would prevent a summary judgment.
The defendants claim in their special defenses that Eugene Singer executed the note without authority and any authority he purportedly had was obtained under false pretenses and hence not valid.
The question of whether Singer had authority to make the loan does raise an issue of material fact.
Accordingly, the motion for summary judgment is denied. CT Page 11352
D. Michael Hurley Judge Trial Referee